                                          Case 3:20-cv-00172-MMC Document 44 Filed 11/17/20 Page 1 of 1




                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6                                                     Case No. 20-cv-00172-MMC
                                        GARY ZIEROTH, as representative of
                                        the estate of SHARON ZIEROTH,
                                  7                                                     ORDER DISCHARGING ORDER TO
                                                      Plaintiff,                        SHOW CAUSE
                                  8
                                                v.
                                  9
                                        ALEX AZAR, in his capacity as Secretary
                                  10    of Health and Human Services,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 9, 2020, the Court issued an Order to Show Cause why plaintiff’s
                                  14   untimely reply in support of his motion for attorneys’ fees and costs should not be
                                  15   stricken. On November 16, 2020, plaintiff’s counsel filed a Response in which he
                                  16   attributes the late filing to “a docketing error” and, although he states he “realized that the
                                  17   [reply] date was missed in the process of filing [the] reply” (see Response at 1:21-22), he
                                  18   does not explain why he did not seek an extension at that time. Nevertheless, the Court
                                  19   will accept the Response, and, accordingly, the Order to Show Cause is hereby
                                  20   DISCHARGED.
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: November 17, 2020
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27

                                  28
